                  Case 2:20-cv-16107 Document 1-9 Filed 11/13/20 Page 1 of 7 PageID: 155



Our ref   USA136.1003569

          By Email                                                                                   120 Mountain View Boulevard
                                                                                                     Post Office Box 650
                                                                                                     Basking Ridge, NJ 07920
          Jed I. Bergman, Esq.                                                                       USA
          Kasowitz Benson Torres LLP                                                                 t +1 908.848.6300
          1633 Broadway                                                                              f +1 908.647.8390

          New York, NY 10019                                                                         kennedyslaw.com
          JBergman@kasowitz.com                                                                      t +1 908 605 2903

                                                                                                     maurice.pesso@kennedyslaw.com

                                                                                                     November 13, 2020


          Re:          Insurer:                  Allied World National Assurance Company
                       Insured:                  SITO Mobile, Ltd. (“SITO”)
                       Policy No.:               0309-6252 (the “Allied World Excess Policy”)
                       Policy Period:            May 31, 2016 to May 31, 2017
                       Limits:                   $5 million x/s $5 million
                       Matter:                   SEC v. Hug et al., 19-cv-16290-ES-ESK (D. N.J.) (the “SEC
                                                 Enforcement Action”)

          Dear Mr. Bergman:

                  As you are aware, our law firm represents Allied World National Assurance Company
          (“Allied World”) with respect to the SEC Enforcement Action. We write in response to your
          November 10, 2020 letter in which you “request one last time that Allied promptly confirm
          coverage for Mr. Hug’s defense costs in the SEC Enforcement Action.”

                  In your November 10, 2020 letter, you acknowledge that the Insured did not provide
          Allied World with notice of the SEC Enforcement Action until October 15, 2020, over 14 months
          after the SEC Enforcement Action was filed. Your position is that because the SEC Enforcement
          Action is related to a circumstance or “Claim” reported during the Policy Period, the Insured
          therefore has no obligation to provide timely notice of the “subsequent Claim,” i.e., the SEC
          Enforcement Action. That is wrong. The Insured’s reporting obligation under the Chubb Primary
          Policy, to which the Allied World Excess Policy follows form, applies to “any Claim,” including
          the SEC Enforcement Action. In addition, the Chubb Primary Policy, to which the Allied World
          Excess Policy follows form, specifically provides that following a notice of circumstance, any
          “subsequent Claim” must be “reported to the Company as soon as practicable.” Therefore,
          Allied World rejects your demand and maintains its denial of coverage based on the Insured’s



          Kennedys is a trading name of Kennedys CMK LLP. Kennedys Law LLP, a UK Limited Liability Partnership, is a partner of Kennedys CMK LLP

          Kennedys offices, associations and cooperations: Argentina, Australia, Belgium, Bermuda, Brazil, Chile, China, Colombia, Denmark,
          Dominican Republic, England and Wales, France, Guatemala, Hong Kong, India, Ireland, Israel, Italy, Mexico, New Zealand, Northern Ireland,
          Norway, Pakistan, Panama, Peru, Poland, Portugal, Puerto Rico, Russian Federation, Scotland, Singapore, Spain, Sweden, Thailand, United Arab
          Emirates, United States of America.




          57648219.1
        Case 2:20-cv-16107 Document 1-9 Filed 11/13/20 Page 2 of 7 PageID: 156

Jed I. Bergman, Esq.
November 13, 2020




breach of a condition precedent to coverage. We also address below the other arguments raised
in your November 10, 2020 letter.

I.           The Insured Must Provide Timely Notice of “Any Claim,” including the SEC
             Enforcement Action.

        Section VI. of the Chubb Primary Policy, as amended by Endorsement 11, to which the
Allied World Excess Policy follows form, provides, in relevant part, the following:

               (A) The Insureds shall, as a condition precedent to exercising any right
                   to coverage under this Policy, give to the Company written notice
                   of any Claim no later than:

               (1) one hundred and eighty (180) days after this Policy expires and is
                   renewed with the Company; provided, however, if the Parent
                   Organization can prove to the Company’s satisfaction that it was
                   not reasonably possible for the Insureds to give such notice within
                   the one hundred and eighty (180) day time period and that
                   subsequent notice was given as soon as reasonably possible
                   thereafter, the Company shall waive the foregoing time period; or

               (2) sixty (60) days after: (a) this Policy expires or terminates and is
                   not renewed with the Company; or (b) the expiration date of the
                   Extended Reporting Period, if applicable.

               (B) If during the Policy Period an Insured gives written notice to the
                   Company of:

               (1) circumstances which could give rise to a Claim;

               (2) receipt of a written request to toll or waive a statute of limitations
                   applicable to a Wrongful Act;

               (3) an Interview or        a   Securityholder     Derivative     Demand
                   Investigation; or

               (4) a request for Crisis Management Event Defense Costs,

                  then any Claim subsequently arising from the circumstances,
                  Wrongful Act, Interview, Securityholder Derivative Demand
                  Investigation or Crisis Management Event described in Paragraph
                  (B)(1) or (B)(2) or (B)(3) or (B)(4) above shall be deemed to have

57648219.1                                                                                  2 of 7
        Case 2:20-cv-16107 Document 1-9 Filed 11/13/20 Page 3 of 7 PageID: 157

Jed I. Bergman, Esq.
November 13, 2020




                been first made during the Policy Period in which such written
                notice was first given by an Insured to the Company; provided any
                such subsequent Claim is reported to the Company as soon as
                practicable after the in-house general counsel or risk manager of
                the Parent Organization becomes aware of such Claim.

       In your November 10, 2020 letter, you acknowledge that Section VI. of the Chubb Primary
Policy requires the Insured to provide timely “notice of any Claim.” However, you then
conclude, incorrectly, that this means the Insured can simply pick and choose which “Claim” to
report when there are multiple “Claims” or a notice of circumstance. Under your reading, once
an Insured provides notice of one “Claim,” it no longer has any obligation to provide timely
notice of any subsequent “Claims.” That can’t be right. If that were correct, then an Insured
could simply report a subsequent “Claim” whenever it chooses, or never report a subsequent
“Claim.” The correct meaning of “notice of any Claim” is that the Insured must provide timely
notice of each and every “Claim,” including subsequent “Claims.”

        Allied World does not disagree that the SEC Enforcement Action may relate back to the
March 18, 2017 SEC Document Request, which was noticed to Allied World during the Policy
Period. The SEC Document Request was a document request addressed to Sito Mobile, Ltd., and
did not identify any Insured Person “as a target of such investigation.” Therefore, the March 18,
2017 SEC Document Request was a notice of circumstance only, not a “Claim” made against an
Insured Person. When an Insured provides a notice of circumstance during the Policy Period,
Section VI. of the Chubb Primary Policy, to which the Allied World Excess Policy follows form,
specifically provides that any “subsequent Claim” (i.e., the SEC Enforcement Action) must be
“reported to the Company as soon as practicable after the in-house general counsel or risk
manager of the Parent Organization becomes aware of such Claim.” You appear to acknowledge
that the SEC Enforcement Action was not reported to Allied World “as soon as practicable.”

        In a footnote, you argue that the requirement to timely notice a subsequent Claim is
“not a condition precedent, and it only imposes obligations upon the Parent Organization – not
upon an individual Insured.” Allied World is having a hard time following this argument. First,
Section VI. of the Chubb Primary Policy, to which the Allied World Excess Policy follows form,
mandates that timely notice of “any Claim” is a condition precedent to coverage. Every
sentence of the notice provision does not have to reiterate this fact. Second, the notice
obligation is with respect to the “Claim” or “circumstance,” it is not severable or distinguishable
depending on which Insured is the subject of the “Claim.”1




1In fact, in light of Section XXIV. of the Chubb Primary Policy (“Role of Parent Organization”), the “Parent
Organization” acts for the “Insured” with respect to a number of different items, except for “the giving of
notice of a Claim, [or] circumstances which could give rise to a Claim.” Therefore, because each individual

57648219.1                                                                                    3 of 7
        Case 2:20-cv-16107 Document 1-9 Filed 11/13/20 Page 4 of 7 PageID: 158

Jed I. Bergman, Esq.
November 13, 2020




        In your November 10, 2020 letter, you argue that because the SEC Enforcement Action
and the Roper Securities Action are “Related Claims,” the “SEC Enforcement Action is deemed
part of the same single Claim as the Securities Class Action, properly made and noticed in the
Policy Period.”2 As discussed above, this is incorrect because the reporting obligation under the
Chubb Primary Policy, to which the Allied World Excess Policy follows form, applies to “any
Claim,” including subsequent “Claims.” In any event, the Related Claims provision has no impact
on timely notice. The Related Claims provision only determines when a “Claim” is made for
policy placement purposes (not noticed) -- it does not relieve the Insured of its separate
reporting obligations with respect to “any Claim.” See Office Depot, Inc. v. Nat’l Union Fire Ins.
Co. of Pittsburgh, Pa., 734 F.Supp.2d 1304, 1321 (S.D. Fla. 2010), aff’d sub nom. Office Depot,
Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 453 F. App’x 871 (11th Cir. 2011) (“to say
that a subsequent Claim relates back to the original Notice of Circumstances under the Section
7(c) relation back clause simply serves to identify the policy period in which the subsequent
Claim was made…”).

II.          The Insured’s Notice to Chubb Does Not Satisfy the Insured’s Separate Notice
             Obligation under the Allied World Excess Policy.

       In your November 10, 2020 letter, you argue that because the Insured provided timely
notice of the SEC Enforcement Action to Chubb, “Mr. Hug was under no duty to provide Allied
World, as an excess carrier, with separate notice of the Claim.” That is incorrect. The Allied
World Excess Policy specifically provides the following:

                   NOTICE: EXCEPT TO SUCH EXTENT AS MAY OTHERWISE BE
                   PROVIDED HEREIN, THE COVERAGE OF THIS POLICY IS
                   GENERALLY LIMITED TO LIABILITY FOR ONLY THOSE CLAIMS
                   THAT ARE FIRST MADE AGAINST THE INSUREDS DURING THE
                   POLICY PERIOD AND REPORTED IN WRITING TO THE INSURER
                   PURSUANT TO THE TERMS HEREIN. PLEASE READ THE POLICY
                   CAREFULLY AND DISCUSS THE COVERAGE THEREUNDER WITH
                   YOUR INSURANCE AGENT OR BROKER




Insured has a separate obligation to provide notice of the “Claim,” it would make no sense for the condition
precedent language to only apply to the “Parent Organization.”

2
  The initial complaint in the Roper Securities Action did not contain any corporate misappropriation allegations with
respect to Mr. Hug. Those allegations did not first appear until the SEC filed an amended complaint on June 22, 2017,
after expiration of the Allied World Excess Policy. Therefore, even assuming your argument on “Related Claims” and
notice is correct (it is not), the SEC Enforcement Action does not even relate back to the Roper Securities Action in
the first place. See SunTrust Banks, Inc. et al. v. Certain Underwriters at Lloyd’s of London et al., 2019 WL 5549369
(Ga. Super. Ct. Fulton County, May 17, 2019) (claims cannot be interrelated through “intermediate claims”).


57648219.1                                                                                             4 of 7
        Case 2:20-cv-16107 Document 1-9 Filed 11/13/20 Page 5 of 7 PageID: 159

Jed I. Bergman, Esq.
November 13, 2020




Section II.D. of the Allied World Excess Policy provides the following:

               D. LOSS PROVISIONS

         1.    This Policy shall follow the notice of claim provisions of the
               Primary Policy, except as stated otherwise herein.

         2.    Notice hereunder shall be given to the Insurer at the address
               indicated in Item 8 of the Declarations.

         3.    The Insured shall provide the Insurer with such information,
               assistance and cooperation as the Insurer may reasonably request
               and as shall be in the Insured’s power to provide and shall do
               nothing that may prejudice the Insurer’s position or potential
               rights of recovery.

         4.    The Insurer shall maintain full and complete claims control as
               respects its portion of any claims or Losses arising under this
               Policy. Only those settlements, stipulated judgments and Defense
               Costs which have been consented to by the Insurer, which consent
               shall not be unreasonably withheld, shall be recoverable as Loss
               under the terms of this Policy. The Insurer shall be entitled to
               effectively associate in the defense and the negotiation of any
               settlement of any claim.

Finally, the Allied World Excess Policy’s Declarations provides the following:

               ITEM 8: ADDRESS OF INSURER FOR ALL NOTICES UNDER THIS
               POLICY:

                       A. Claim-Related Notices: noticeofloss@awac.com

                       B. All Other Notices:
                       1690 New Britain Ave.
                       Farmington, CT 06032

The Allied World Excess Policy could not be more clear: if the Insured wants coverage under the
Allied World Excess Policy, the Insured must provide timely notice to Allied World. In your
November 10 letter, you cite Am. Centennial Ins. Co. in support of your argument that “notice
to the primary insurer sufficed.” That case did not address the specific notice provision in an
excess claims-made insurance policy. Instead, in Am. Centennial, an excess insurer brought suit
against its insured and the primary insurer. The excess insurer argued that it was prejudiced by

57648219.1                                                                          5 of 7
        Case 2:20-cv-16107 Document 1-9 Filed 11/13/20 Page 6 of 7 PageID: 160

Jed I. Bergman, Esq.
November 13, 2020




inadequate notice that its policy limits were potentially implicated by an underlying products
liability case. Therefore, Am. Centennial is not relevant.3

III.         Allied World Does Not Have to Show Prejudice.

        In your November 10, 2020 letter, you argue that Allied World cannot deny coverage
based on late notice “absent a demonstration of prejudice.” You argue that Templo Fuente is
“easily distinguishable” because: (1) in Templo Fuente, “the insured not only failed to provide
timely notice but also entered into a settlement, in part, by assigning its E&O coverage claim
to plaintiff without the insurer’s input or participation”; and (2) “Templo Fuente involved notice
to a primary insurer, not an excess carrier.” Neither of these “distinctions” makes any
difference or even factored into the court’s holding in Templo Fuente. In Templo Fuente, the
court, citing Associated Metals & Minerals Corp. v. Dixon Chemical & Research, Inc. and
Zuckerman v. National Union Fire Insurance Co., confirmed the well-established rule in New
Jersey that a claims-made insurer does not have to show prejudice in order to deny coverage
based on late notice:

                   We hold that because this Directors and Officers “claims made”
                   policy was not a contract of adhesion but was agreed to by
                   sophisticated parties, the insurance company was not required to
                   show that it suffered prejudice before disclaiming coverage on the
                   basis of the insured's failure to give timely notice of the claim.

The Insured cannot get around the holding in Templo Fuente and its progeny.

                         *                          *                            *

        This letter does not address other terms, conditions and exclusions of the Allied World
Excess Policy which may otherwise limit or preclude coverage for the SEC Enforcement Action.
Allied World reserves the right to amend, alter and/or supplement this letter based upon receipt
of any additional information discovered or provided. Nothing in this letter is intended to, nor
should be interpreted to, modify, abridge or otherwise restrict any of Allied World’s rights under
the Allied World Excess Policy. Allied World continues to reserve all rights and defenses available
under the Allied World Excess Policy, at law, and in equity.




3
 You also state that “Allied’s position under the Chubb Primary Policy is thus contrary to that taken by
Chubb.” Allied World’s position is not contrary to the position taken by Chubb. Allied World’s position on
notice is different from Chubb because unlike Chubb, Allied World did not receive timely notice of the
SEC Enforcement Action.


57648219.1                                                                                  6 of 7
        Case 2:20-cv-16107 Document 1-9 Filed 11/13/20 Page 7 of 7 PageID: 161

Jed I. Bergman, Esq.
November 13, 2020




       Please feel free to contact the undersigned with any questions or concerns you may have
regarding this letter or Allied World’s coverage position.

Sincerely,

/s/ Maurice Pesso

Maurice Pesso
Partner
for Kennedys

cc:          Via Email

             Ffiona McDonough (Ffiona.McDonough@awac.com)
             Lisa Patrick (lisa.patrick@sitomobile.com)
             John Hecker (JHecker@lockton.com)
             Richard Zahner (RZahner@lockton.com)




57648219.1                                                                        7 of 7
